DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,262,977. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent and therefore under a one-way obviousness type double patenting test, a prima facie case of obviousness exists.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US Pub 2011/0032702) in view of Fleek et al (US Pub 2013/0207964).
Regarding claim 1, Mizuno (figs. 1-2) teaches a display device, comprising:

a lightguide (optical wavelength conversion member 22, [0050]) configured to receive the first light from the first LED emitter and output the first light at a light emission region (emission surface 22b, [0053]) of the lightguide, the light emission region defining a surface of a pixel (light emitting module 10, [0035]) of the display device, an area of the light emission region (area of emission surface 22b, [0053]) being larger than the area of ILED emitter material of the first ILED emitter.
Mizuno teaches the light emitting diode (LED) chip (14, [0035]), but does not teach inorganic light emitting diode (ILED) chip.
 Fleek teaches inorganic light emitting diode (ILED) chip (iLED 104), ILED chip including ILED emitter (emitter material layer 110, [0017]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the light emitting element 14 of Mizuno with iLED 104 of Fleek in order to produce greater luminescence as taught by Fleek, [0017].
Regarding claim 2, Mizuno (figs. 1-2) teaches a second LED chip (14) including a second LED emitter configured to emit second light, and wherein the lightguide (22) is configured to receive the second light from the second LED emitter and output the second light at the light emission region (22b) of the lightguide.
Regarding claim 3, Mizuno teaches the display device of claim 2, wherein a first subpixel of the pixel (light emitting module 10) uses the first light from the first LED emitter (14) and a second subpixel of the pixel uses the second light from the second LED emitter (14, see fig. 1).
Regarding claim 4, Mizuno teaches the display device of claim 2, further comprising a third LED chip (14) including a third LED emitter configured to emit third light, and wherein the lightguide (22) 
Regarding claim 5, Mizuno teaches the first, second and third light, but does not teach wherein the first light is red light, the second light is green light, and the third light is blue light.
Fleek teaches wherein the ILED emitters (104) that emit first, second and third light, wherein the first light is red light (red 122, [0022]), the second light is green light (green 124, [0022]), and the third light is blue light (blue 126, [0022]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the light emitting elements 14 of Mizuno with iLEDs 104 of Fleek in order to produce greater luminescence as taught by Fleek, [0017].
Regarding claim 6, Mizuno teaches the display device of claim 1, wherein the lightguide (22) comprises:
a first side (incident surface 22a, [0040]) including an input region to receive the first light; and
a second side (emission surface 22b, [0053]) opposite the first side, the second side including the light emission region.
Regarding claim 7, Mizuno teaches the display device of claim 6, wherein the lightguide (22) further comprises reflector optics (reflecting members 20, [0035]) configured to reflect the first light coupled into the lightguide at the input region.
Regarding claim 8, Mizuno teaches the display device of claim 7, wherein the reflector optics includes a corner reflector (20) positioned in a corner of the lightguide (22) at an intersection of the second side and a third side (side surface 22c, [0055]) of the lightguide between the first and second sides.
Regarding claim 9, Mizuno teaches the display of claim 6, wherein the lightguide (22) further comprises a backreflector layer (reflecting member 18, [0035]) positioned along the second side of the 
Regarding claim 13, Mizuno teaches the light emitting diode (LED) chip (14, [0035]), but does not teach inorganic light emitting diode (ILED) chip.
 Fleek teaches ILED chip (iLED 104), ILED chip comprises a second ILED emitter (emitter material layer 110, [0017]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the light emitting element 14 of Mizuno with iLED 104 of Fleek in order to produce greater luminescence as taught by Fleek, [0017].
Regarding claim 14, Mizuno does not teach the first and second ILED emitters of the first ILED chip emit light having the same color.
Fleek teaches wherein the first and second ILED emitters of the first ILED chip emit light having the same color (light sources can include a blue array from blue LED, [0022]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the light emitting element 14 of Mizuno with iLED 104 of Fleek in order to produce greater luminescence as taught by Fleek, [0017].
Regarding claim 15, Mizuno teaches wherein the first LED chip (14) is embedded in the lightguide (22, fig. 2).
Regarding claim 16, Mizuno teaches the display device of claim 1, wherein the lightguide (22) controls directionality of the first light outputted at the light emission region ([0047]).
Regarding claim 17, Mizuno (figs. 1-2) teaches a display device, comprising:
light emitting diode (LED) chips (light emitting elements 14, [0035]), each LED chip including LED emitters (light emitting layer, [0004]); and

Mizuno teaches the light emitting diode (LED) chips (14, [0035]), but does not teach inorganic light emitting diode (ILED) chips.
 Fleek teaches inorganic light emitting diode (ILED) chips (iLED 104), each ILED chip including ILED emitters (emitter material layer 110, [0017]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the light emitting elements 14 of Mizuno with iLEDs 104 of Fleek in order to produce greater luminescence as taught by Fleek, [0017].
Regarding claim 18, Mizuno teaches LED emitters (14) that emit light into each of the lightguide portions, but does not teach a first ILED emitter that emits a first color light and a second ILED emitter that emits a second color light different from the first color light.
Fleek teaches wherein the adjacent ILED emitters (104) that emit light into each of the lightguide portions (22) include a first ILED emitter (red 122, [0022]) that emits a first color light and a second ILED emitter (green 124, [0022]) that emits a second color light different from the first color light.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the light emitting elements 14 of Mizuno with iLEDs 104 of Fleek in order to produce greater luminescence as taught by Fleek, [0017].
Regarding claim 19, Mizuno (figs. 1-2) teaches the display device of claim 17, wherein:

an area of the light emission region (area of emission surface 22b, [0053]) of each lightguide portion is larger than the area of LED emitter material of the adjacent LED emitters that emit light into the lightguide portion.
Regarding claim 20, Mizuno teaches the display device of claim 19, wherein:
each of the lightguide portions (22) control directionality of the light output at the light emission region; and 
the interpixel gaps reduce interpixel crosstalk between the LED emitters of each LED chip ([0052].
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892